DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-22 are pending.
Response to Arguments
Applicant’s arguments, see page 7-10, filed 07/08/2022, with respect to the 102 rejection have been fully considered and are persuasive.  The 102 rejection has been withdrawn per applicant’s arguments.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reinmuth US20100327883 discloses a measuring device has a sensor unit and an evaluation unit which is electrically isolated from the sensor unit by a partition wall. The sensor unit includes a first capacitive sensor which is electrically connected to a first coil to form a first oscillating circuit, and a reference capacitor which is electrically connected to a second coil to form a second oscillating circuit. The evaluation unit includes a third coil which is inductively coupled to the first coil and the second coil, and the evaluation unit is designed to determine and output a beat frequency of a beat signal which is inductively injected into the third coil by the first oscillating circuit and the second oscillating circuit. (Fig 2, Paragraph 0022-0025)
However, Reinmuth fails to disclose at least a portion of the first substrate surface to which the first pressure sensing assembly is attached is fluidly isolated from the first volume of fluid. This configuration allows the pressure sensing assemblies to be fluidly isolated from each other, so that the pressure differential between the two environments can be determined with increased accuracy.
Toyoda et al US6550339 (hereinafter “Toyoda”) discloses a pressure sensor has two sensor elements respectively disposed in different pressure spaces A and B. Each of the sensor elements has a semiconductor substrate having a pressure reference chamber therein, a diaphragm formed as a wall defining the pressure reference chamber, and gauges for converting deformation of the diaphragm into an electric signal. The two sensor elements overlap with each other at sides opposite to the respective diaphragms, and close a hole formed in a partition member partitioning the two pressure spaces A and B. A differential pressure between the pressure spaces A and B is detected as a relative pressure by a difference between outputs from the two sensor elements. (Fig 1-4, Col 2 line 29 – Col 6 line 42)
However, Toyoda fails to disclose at least a portion of the first substrate surface to which the first pressure sensing assembly is attached is fluidly isolated from the first volume of fluid. This configuration allows the pressure sensing assemblies to be fluidly isolated from each other, so that the pressure differential between the two environments can be determined with increased accuracy.
Prior arts such as Reinmuth and Toyoda made available do not teach, or fairly suggest, at least a portion of the first substrate surface to which the first pressure sensing assembly is attached is fluidly isolated from the first volume of fluid. This configuration allows the pressure sensing assemblies to be fluidly isolated from each other, so that the pressure differential between the two environments can be determined with increased accuracy.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-22 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855